Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract has been objected to because it does not contain a concise description of the invention in narrative form. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. US 2013/0271955 (“VB”) in view of Shin et al. (“Shin”) US 2018/0016490 (“Shin”).
VB teaches
Re 1:
a wavelength conversion layer 200 (Figs. 1a-3i); and
a substrate that supports the wavelength conversion layer (¶13: transparent support),
wherein the wavelength conversion layer includes a binder 201 and microparticles 210,
the microparticles include a phosphor and a matrix (Figs. 1a-3i),
an oxygen permeability coefficient of the binder is 0.01 (cc-mm)/(m2-day-atm) or lower (¶40), 
a content of the microparticles in the wavelength conversion layer is 3 to 30 vol% (¶30).

VB does not explicitly teach an oxygen permeability coefficient of the matrix is 10 to 1000 (cc-mm)/(m2-day-atm).

	Shin teaches an oxygen permeability coefficient of the matrix is 10 to 1000 (cc-mm)/(m2-day-atm) (¶13).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify VB with Shin’s teachings in order to prevent degradation of the color quality.

Re 7: VB does not teach or disclose claim 7.

Shin teaches: wherein the substrate is provided on one main surface of the wavelength conversion layer or the wavelength conversion layer is sandwiched between two substrates, and  38 an oxygen permeability of the substrate is 0.1 to 100 cc/(m2-day-atm) (Figs. 1-7; ¶13).
Making the substrate’s oxygen permeability coefficient low slows the degradation of the film, especially the phosphor. In turn, the color fidelity of the device is maintained.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify VB with Shin’s teachings in order to prevent degradation of the color quality.

Re 8: VB discloses wherein two or more wavelength conversion layers are provided, and emission wavelengths of phosphors included in the wavelength conversion layers are different from each other (Fig. 3e; ¶31, 67).

Re 9: the wavelength conversion film according to claim 1; and a light source that emits excitation light exciting the phosphor included in the wavelength conversion layer of the wavelength conversion film (Fig. 1a).


Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over VB and Shin as applied to claim 1 above, and further in view of Vo et al. US 2015/0047765 (“Vo”).
VB and Shin fail to teach claims 2-3

Vo discloses (claims 2-3):
wherein the wavelength conversion layer includes 0.01 to 5 mass% of an emulsifier (¶33-34).
wherein a HLB value of the emulsifier represented by the following expression is 8 to 18, HLB value=20x(the sum of formula weights of hydrophilic groups/molecular weight) (¶33-34).

Vo teaches using an emulsifier in the wavelength conversion layer. Vo teaches and discloses that this is done to achieve a certain consistency in the film which, in turn, achieves a desired optical effect (e.g., a more diluted phosphor converts less light per unit of volume.
And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the specific values of the emulsifier are routine adjustments by those of ordinary skill in the art. The motivation to modify these values is, as stated above, to achieve a particular light output. Accordingly, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify VB and Shin with Vo’s teachings in order to obtain a particular distribution of light.
	
Re 5: VB and Shin fail to disclose claim 5.
Vo teaches: wherein a thickness of the wavelength conversion layer is 10 to 100 pm (¶35).

Changing the thickness of the layer serves many functions: for example, it can make the device more compact or adjust the density of phosphor thereby changing the distribution of light.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify VB and Shin with Vo’s teachings in order to obtain a particular distribution of light or device profile.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over VB and Shin as applied to claim 1 above, and further in view of WO2015025950A1 (cited by applicant, “WO2015”).
VB and Shin do not disclose claim 4.

WO2015 teaches wherein an internal haze is 50% or higher (¶66-67).
Changing the haze of the film alters the optical characteristics of the outputted light; this can serve to adapt the device to a particular lighting application.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify VB and Shin with WO2015’s teachings in order to obtain a particular distribution of light or device profile.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VB and Shin as applied to claim 1 above, and further in view of JP2016-111292 (cited by applicant, “JP292”).
VB and Shin do not disclose claim 6.

JP292 teaches wherein an average particle size of the microparticles is 0.5 to 20 pm (¶42).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify VB and Shin with JP292’s teachings in order to obtain a particular distribution of light or device profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875